Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 23, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on December 23, 2021.
Claims 1-3, 5, 6, 9, and 14 have been amended.  
Claims 4, 13, and 15 have been canceled.
Claims 1-3, 5-12, and 14 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  
	
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.   
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) a “first peer-to-peer module configured to provide the provided identifier …” in Claim 1; (2) a “registering means [] configured to register at least the recyclable material element by storing …” in Claim 1; (3) a “recycling tool configured to process a provided recyclable material …” in Claim 5; (4) a “recycling unit configured to receive the stored treatment parameter data set …” in Claim 5; (5) a “dispensing tool configured to dispense at least one recyclable material element to at least one recipient” in Claim 6; (6) a “recipient identifier detecting unit configured to detect at least one 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim limitations (1) a “first peer-to-peer module configured to provide the provided identifier …” in Claim 1; (2) a “registering means [] configured to register at least the recyclable material element by storing …” in Claim 1; (3) a “recycling tool configured to process a provided recyclable material …” in Claim 5; (4) a “recycling unit configured to receive the stored treatment parameter data set …” in Claim 5; (5) a “dispensing tool configured to dispense at least one recyclable material element to at least one recipient” in Claim 6; (6) a “recipient identifier detecting unit configured to detect at least one recipient identifier …” in Claim 6; and (7) an “accounting means … configured to conduct an accounting process …” in Claim 10 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use 
	In other words, there is nothing in the language that would dictate any particular structure for performing any of these functions recited.  In other words, while these limitations fail to expressly use “means” or “step for” language, and thus there is an initial presumption against triggering interpretation under § 112(f), that presumption has been rebutted in this case because 1) the generic placeholder “configured to” operates just like “means for” or “step for;” 2) the “configured to” language is followed by purely functional language without reciting any structure that would achieve or perform that function; and 3) the generic placeholder is not preceded by any structural modifier because there is nothing in terms such as “peer-to-peer module,” “registering means,” “accounting means,” etc. that implies or contains any specific structure.  
Because the claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Claims 1-3, 5-12, and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification fails to indicate any particular technologies that map to these non-structural terms (see the § 112(b) rejection further below).    
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 , sixth paragraph, Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As noted above, the claims are replete with limitations that trigger interpretation 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it 
In the instant case, Claims 1-3, 5-12, and 14 are directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A raw material and/or recycling system, comprising:
at least one tagging unit configured to provide at least one recyclable material element with at least one identifier,
at least one first peer-to-peer module assigned to the tagging unit,
at least one peer-to-peer network comprising at least one peer-to-peer application,
wherein the first peer-to-peer module is configured to provide the provided identifier and at least one status parameter data set related to the recyclable material element to the peer-to-peer application,
wherein the peer-to-peer application comprises at least one registering means executable upon provision of the provided identifier by at least a part of the nodes of the peer-to-peer network,
wherein the registering means is configured to register at least the recyclable material element by storing at least the provided identifier and the provided status parameter data set in at least one registry storage and to monitor the registering process by executing the registering means by at least two nodes of the peer-to-peer network.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward obtaining data to register regarding a recyclable material or tracking data about the recyclable material, e.g., for commercial purposes.  This is a method of organizing human activity, specifically sales activities or behaviors.  See MPEP § 2106.04(a)(2)(II)(B).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “peer-to-peer network”), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of product registering and tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2, 3, 5-12, and 14 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or additional ways of registering the data.  Claims 11 and 12 recite limitations regarding the storage of data (e.g., on a 
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claim 1.  Therefore, Claims 1-3, 5-12, and 14 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Smith Jr. et al. (US 2012/0209783, hereinafter “Smith”).


Claim 1.  Smith teaches: A raw material and/or recycling system, comprising:
at least one tagging unit configured to provide at least one recyclable material element with at least one identifier, wherein the tagging unit comprises at least one tagging tool configured to attach at least one readable code element in form of a RFID transponder, NFC transponder, a 2D barcode or 3D barcode to the recyclable material element, wherein the code element comprises the identifier (see, e.g., Figures 5A and 7A-7B teaching providing an identifier or tag 304 on a recyclable product; see also, e.g., at least ¶ 49 teaching adding the unique identifier, e.g., “a Bluedot,” on the recyclable material, which could be an RFD, barcode, et al.),
at least one first peer-to-peer module integrated in the tagging unit (see ¶ 50 teaching placing the unique identifier in a database 16 in communication with server 14 as a discrete entry),
at least one peer-to-peer network comprising at least one peer-to-peer application (see, e.g., ¶ 51 teaching the user using a network like the internet to obtain information about the recyclable product),
wherein the first peer-to-peer module is configured to provide the provided identifier and at least one status parameter data set related to the recyclable material element and at least one treatment parameter data set related to the recyclable material element to the peer-to-peer application (see ¶ 51 teaching providing the identifier and a status ,
wherein the treatment parameter data set comprises information about the used starting material(s) of a produced container, decomposition rules, allowed physical, chemical or biological decomposition processes, treating rule(s) or parameters including maximum allowed cleaning temperature, allowed cleaning materials, physical material storage or transportation rules (see, e.g., ¶ 51 teaching “an indication of whether the product is a plastic, glass[,] aluminum, or other type of material” or “whether the product is a bio solid or a technical solid”),
wherein the status parameter data set comprises at least one of location of the recyclable material element, identifier of a recyclable material element processing unit which has been passed by the recyclable material element, quality or condition comprising damaged, new, recycled, used, reused, filled of a recyclable material element (see, e.g., ¶ 51 teaching “an indication of whether the product is a plastic, glass[,] aluminum, or other type of material” or “whether the product is a bio solid or a technical solid;” see also Figure 6 teaching tracking of the product with location codes and the identifier of the recyclable material),
wherein the peer-to-peer application comprises at least one registering means executable upon provision of the provided identifier by at least a part of the nodes of the peer-to-peer network (see, e.g., ¶ 52 teaching associating the identifier with the user identifier in a customer information table),
wherein the registering means is configured to register at least the recyclable material element by storing at least the provided identifier and the provided status parameter data set and the provided treatment parameter data set in at least one registry storage and to monitor the registering process by executing the registering means by at least two nodes of the peer-to-peer network (see, e.g., at least ¶ 52 teaching that the material is stored with its unique identifier and the user identifier for monitoring and tracking; see further ¶ 54 teaching the tracking using the unique identifier; see Figure 6 teaching a representative graphical user interface displaying the tracked identifier, status parameter data set, and treatment data set; see also ¶ 47 teaching storing the data in database 16).

Claim 2.  Smith teaches the limitations of Claim 1.  Smith further teaches: The system according to claim 1, 
wherein the tagging unit comprises at least one status detecting tool configured to detect at least one status parameter related to the recyclable material element (see, e.g., ¶ 51 teaching that when the tag is scanned at least one status parameter related to the recyclable material is indicated to the user; see also ¶ 52 teaching that the unique identifier can be associated with a user identifier, i.e., a status parameter relating to the recyclable material in that the user possesses the recyclable material).

Claim 3
at least one further recyclable material element processing unit (see, e.g., at least Figure 10A-10E teaching a recycling kiosk that receives the recyclable material; see also Figure 5B),
wherein the recyclable material element processing unit comprises at least one of a further status detecting tool and a reading tool configured to detect the identifier provided to the recyclable material element (see, e.g., Figure 10C teaching the scanning of the unique identifier on the recyclable material; see also Figure 6 and ¶s 51-52 teaching that the information of the “consumer recycle” is tracked and stored in the database), 
wherein the reading tool is a RFID reader, NFC reader or barcode reader (see ¶ 50 teaching an RFID reader and at least ¶ 56 teaching a barcode laser scanner), and 
at least one further peer-to-peer module integrated in the further recyclable material element processing unit and configured to provide at least the detected identifier and at least one further status parameter data set to the peer-to-peer application (see, e.g., Figure 10C teaching the scanning of the unique identifier on the recyclable material; see also Figure 6 and ¶s 51-52 teaching that the information of the “consumer recycle” is tracked and stored in the database).

Claim 5.  Smith teaches the limitations of Claim 1.  Smith further teaches: The system according to claim 1, wherein the system further comprises:
at least one recycling unit comprising at least one recycling tool configured to process a provided recyclable material element during at least one recycling step (see, e.g., the kiosks for receiving a recyclable material in Figure 5B or Figures 10A-10E),
wherein a further peer-to-peer module integrated in the recycling unit is at least configured to receive the stored treatment parameter data set related to the recyclable material element from the peer-to-peer application, and wherein at least the recycling tool is configured to process the recyclable material element at least based on the received treatment parameter data set (see, e.g., Figure 4F teaching that when the recyclable is received it is identified and determined if it is a biohazard and routed to the appropriate location).

Claim 6.   Smith teaches the limitations of Claim 1.  Smith further teaches: The system according to claim 1, wherein the system further comprises:
at least one delivery unit comprising at least one dispensing tool configured to dispense at least one recyclable material element to at least one recipient, wherein the delivery unit comprises at least one recipient identifier detecting unit configured to detect at least one recipient identifier assigned to the recipient of the dispensed recyclable material element (see, e.g., ¶ 52 teaching that when a product is purchased by a customer and scanned at a retail location, the unique identifier is stored along with a user identifier; see also Figure 6 table 426),
wherein a further peer-to-peer module integrated in the delivery unit is at least configured to provide the recipient identifier and the identifier of the dispensed recyclable material element to the peer-to-peer application (see, e.g., ¶ 52 teaching that when a product is purchased by a customer and scanned at a retail location, the unique identifier is stored along with a user identifier; see also Figure 6 table 426).

Claim 7.   Smith teaches the limitations of Claim 1.  Smith further teaches: The system according to claim 6, wherein the peer-to-peer application is configured to generate a delivery transaction agreement about the delivery and/or return of a recyclable material element between a providing entity and the recipient at least based on the recipient identifier (see, e.g., ¶ 52 teaching that when a product is purchased by a customer, i.e., a delivery of the product to the consumer, and scanned at a retail location, the unique identifier is stored along with a user identifier; see also Figure 6 table 426).

Claim 8.   Smith teaches the limitations of Claim 1.  Smith further teaches: The system according to claim 7, wherein the generated delivery transaction agreement comprises at least the recipient identifier, the identifier of the recyclable material element and at least one delivery/return transaction criterion (see, e.g., ¶ 52 teaching that when a product is purchased by a customer, i.e., a delivery of the product to the consumer, and scanned at a retail location, the unique identifier is stored along with a user identifier; see also Figure 6 table 426).

Claim 9
at least one return unit in a form of a smart bin or an automated return machine comprising at least one receiving tool configured to receive at least one recyclable material element (see, e.g., the automated kiosks for receiving a recyclable material in Figure 5B or Figures 10A-10E),
wherein a further peer-to-peer module integrated in the return unit is at least configured to provide the identifier of the returned recyclable material element to the peer-to-peer application (see, e.g., Figure 6 noting that when a product is scanned at the kiosk that scanning of the returned recyclable material is noted in the tracking database).

Claim 10.   Smith teaches the limitations of Claim 1.  Smith further teaches: The system according to claim 9, 
wherein the peer-to-peer application comprises at least one accounting means (see, e.g., Figure 6 and ¶s 51-53 noting that when a product is scanned at purchase and at recycling those processes are noted in the tracking database),
wherein the accounting means is executable upon provision of the provided identifier of the returned recyclable material element (see, e.g., Figure 6 and ¶s 51-53 noting that when a product is scanned at purchase and at recycling those processes are noted in the tracking database), and
wherein the accounting means is at least configured to conduct an accounting process based on the provided identifier of the returned recyclable material element and at least one delivery transaction criterion stored in the delivery transaction agreement (see, e.g., .

Claim 11.   Smith teaches the limitations of Claim 1.  Smith fails to teach: The system according to claim 1, 
wherein the peer-to-peer application is a decentralized register or a shared database (see Figure 1 feature 16 teaching a shared database; see also ¶s 50 and 78), and
wherein data is stored by the peer-to-peer application with given certain proofs or signatures (see Figure 6 teaching that the data is stored with “proofs” or “signature” in the form of date and location code stamping).

Claim 14.   Smith teaches the limitations of Claim 1.  Smith further teaches: A method for operating a raw material and/or recycling system according to claim 1, the method comprising:
providing at least one recyclable material element (see, e.g., Figure 5A teaching a recyclable plastic bottle 302),
providing at least one identifier to the provided recyclable material element (see, e.g., Figure 5A teaching a unique identifier 304 on that bottle 302), and
registering the recyclable material element by storing at least the provided identifier and the provided status parameter data set in at least one registry storage by means of at least one registering means of at least one peer-to-peer application of at least one peer-to-peer network, wherein the registering means is executed upon provision of the provided identifier by at least a part of the nodes of the peer-to-peer network (see, e.g., , 
wherein the registering means is executed by at least two nodes of the peer-to-peer network, and wherein the registering process is monitored by executing the registering means by the two nodes (see, e.g., ¶s 51-53 teaching that registering can occur at a point of sale node, at a later customer scanning node, as well as at a recycling node, all of which help to track the product).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Poornachandran et al. (US 2017/0178072, hereinafter “Poornachandran”).

Claim 12.   Smith teaches the limitations of Claim 1.  Smith fails to teach: The system according to claim 1, wherein the at least one peer-to-peer application is a block chain or decentral ledger comprising at least two blocks coupled to each other.  Instead, as noted above, Smith teaches a peer-to-peer application that tracks a recyclable material throughout its chain of custody (see, e.g., Figure 1 showing the network and Figure 6 showing the result of the tracked data in a table of information including different data associations).  Nevertheless, it is taught in the prior art to use blockchain when tracking ownership through the chain of custody.  Poornachandran, for example, teaches such a feature (see at least ¶s 15, 20, 23, 43, 46-50, etc. teaching using blockchain to store entries regarding ownership of a smart package or any transfer of ownership).  Examiner notes that Poornachandran teaches using an RFID tag and RFID scanner (see Poornachandran Figures 1 and 2).  Thus, Smith teaches using scanning of a product 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using the blockchain as the specific means of storing product ownership and transfer of ownership data (as disclosed by Poornachandran) to the known method and system of tracking a recyclable material throughout its chain of custody (as disclosed by Smith).  One of ordinary skill in the art would have been motivated to apply the known technique of using the blockchain as the specific means of storing product ownership and transfer of ownership data because it would offer a means of validating each ownership transfer record (see Poornachandran ¶ 20).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using the blockchain as the specific means of storing product ownership and transfer of ownership data (as disclosed by Poornachandran) to the known method and system of tracking a recyclable material throughout its chain of custody (as disclosed by Smith), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Interpretation: 
Several limitations in Applicant’s claims 1-14 were interpreted by Examiner to trigger analysis under § 112(f).  Applicant’s amendments have rendered some of these interpretations moot, but seven phrases still remain (see above).  
Claim Rejections - 35 U.S.C. § 112: 
Claims 1-14 were rejected under § 112(b) because they were considered to invoke § 112(f) (see above) but a review of the specification failed to indicate what structure performed the functions recited by the seven limitations determined by the Examiner to invoke § 112(f).  Thus, the metes and bounds of these terms were considered indefinite and not particularly pointed out because it was unclear what structure performed these functions.  Applicant argues that because the claims do not invoke § 112(f) the terms are not indefinite (see Remarks page 8).  These arguments are not persuasive (see above).  There are no other arguments regarding the § 112(b) rejection.  Thus, the rejection is maintained.  
Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed toward a judicial exception without any integration into a practical application or significantly more.  Applicant argues that the § 101 rejection is in error (see Remarks page 8), though Applicant fails to provide any specific reasons.  This conclusory argument is not persuasive.    
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the claim amendments overcome the prior art rejection (see Remarks pages 8-9).  This argument is not persuasive for the reasons stated above.    

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAN P MINCARELLI/Primary Examiner, Art Unit 3627